Title: To Thomas Jefferson from John Page, 5 December 1803
From: Page, John
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond Decr. 5th. 1803
               
               I return you many thanks for your favor of the 25th. ultmo. The Account of Louisiana is highly interesting; & the information you are pleased to communicate respecting your prospect of getting quiet possession of New Orleans, is truely agreable; & the more acceptable after reading the malignant Tales fabricated by the Enemies of our peace. 
               I had hoped that Mr. Short, to whom I had confided a Letter to you in which was inclosed the Syllabus which you had permitted me to copy, had delivered it before the date of your Letter, in which you desire it may be sent by post. 
               I trust however that he did deliver it soon after. 
               I am sorry to trouble you with Applications for Offices, especially when I know you must be so much beset by Applicants. I will therefore only mention the Names of the Persons who have desired me to make a tender of their Services to you in such department as you may be pleased to place them, & as they, I think are known by you & will by themselves, or some other Friends explain their Views. They are both employed here, & are valuable officers, & firm Friends to our Constitution & the present Administration of the Government of the United States. I mean Major Saml. Coleman; & Captn. Alexr. Quarrier of the public Guards. 
               Our Assembly met to-day, about 150 Members of the House of Delegates took their Oaths of Office before Noon. 
               Mrs. Page returns her best thanks for your friendly attention to her & unites with me in presenting assurances of high Respect & Esteem.
               I am most sincerely yours
               
                  John Page
               
            